18-967
    Walker v. Corizon


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of April, two thousand nineteen.

    PRESENT:
                BARRINGTON D. PARKER,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    ________________________________________

    Kevin Walker,
                              Plaintiff-Appellant,
                        v.                                                18-967

    Corizon, Doctor John Doe, Doctor Latunji,
    Otis Bantum Correctional Center, Doctor John
    Doe, Otis Bantum Correctional Center, Dora B.
    Schriro, Former Comm., N.Y.D.O.C., Stephen
    Wettenstein, Deputy Johnson, Deputy
    Croskey, Otis Bantum Correctional Center,
    John Doe, Hearing Captain, Doctor Jane Doe,
    Otis Bantum Correctional Center, Thomas,
    Captain, Wright, Correction Officer, Otis
    Bantum Correctional Center, Earl, Captain, Otis
    Bantum Correctional Center, Reid, Captain,
    West Facility (male), Reid, Captain, Otis
    Bantum Correctional Center, (female), Elam,
    Captain, P.B.C.C., Simpson, Captain, Former
    Security Captain, Deochan, Captain, Otis
    Bantum Correctional Center, Givens, Captain,
    Otis Bantum Correctional Center, Officer
James, Officer Germain, Jones, Captain, Otis
Bantum Correctional Center, Officer Alverez,
Otis Bantum Correctional Center, Officer
Smith, Otis Bantum Correctional Center,
Grievance, Canady, Otis Bantum Correctional
Center, Grievance Coordinator,

                       Defendants-Appellees,

Prison Health Services, Inc.,

                  Defendant.
________________________________________


FOR PLAINTIFF-APPELLANT:                                     Kevin Walker, pro se, White Deer,
                                                             PA.

FOR DEFENDANTS-APPELLEES CORIZON,
SCHRIRO, WETTENSTEIN, JOHNSON,                               Scott Shorr, Daniel Matza-Brown, of
CORSKEY, THOMAS, EARL, REID                                  Counsel, for Zachary W. Carter,
(MALE), ELAM, DEOCHAN, GIVENS,                               Corporation Counsel of the City of
GERMAIN, JONES, AND CANADY:                                  New York, New York, NY.

FOR DEFENDANTS-APPELLEES LATUNJI,
WRIGHT, REID (FEMALE), SIMPSON,
JAMES, ALVAREZ, SMITH, AND JOHN AND
JANE DOES:                                                   No appearance.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Broderick, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Appellant Kevin Walker, proceeding pro se, appeals the district court’s order dismissing

his 42 U.S.C. § 1983 action against the City of New York, its agents, and its employees as barred

by a general release that Walker signed when settling a different lawsuit against the City in Walker

v. Kelly, S.D.N.Y. 1:11-cv-9610-AT-JCF. Walker argues that the release may be interpreted not

to reach his present claims or, in the alternative, that the City misled him regarding its scope. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

       District courts have the inherent authority to dismiss an action as frivolous.              See

Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363–64 (2d Cir. 2000). Although

we have not decided whether such a dismissal is reviewed de novo or for abuse of discretion, the

district court’s grounds for dismissing Walker’s complaint “easily pass[] muster [even] under the

more rigorous de novo review.” Id. at 364 n.2. A district court’s interpretation of a contract is

reviewed de novo. See Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins. Co.,

472 F.3d 33, 41 (2d Cir. 2006).

       The district court properly dismissed Walker’s complaint because his claims were barred

by the unambiguous language of the release in Walker v. Kelly, S.D.N.Y. 1:11-cv-9610-AT-JCF,

which encompasses all of Walker’s civil rights claims against the City, its employees, and its

agents arising prior to July 2015. By its terms, therefore, it covers the claims raised in this action,

which arose prior to April 2014.1 Walker v. Kelly, S.D.N.Y. 1:11-cv-9610-AT-JCF, doc. 117-1

¶ 2. The language limiting the stipulation’s admissibility explicitly allows its use to enforce the

agreement in other litigation such as this case. See id. ¶ 4.          Walker’s argument that oral

statements narrowed its scope is unavailing because the text of the release prohibited oral

amendments, see id. ¶ 7, and “New York’s parol evidence rule generally bars admission of

extrinsic evidence to vary or contradict the terms of a fully integrated writing” like the release at

issue here, Topps Co., Inc. v. Cadbury Stani S.A.I.C., 526 F.3d 63, 69 (2d Cir. 2008); see Walker



1
  To the extent that Walker argues that the release is not applicable to the present case because
Walker v. Kelly involved different defendants, that argument is unpersuasive because the
releaseunambiguously includes the defendants in the present case.
                                                3
v. Kelly, S.D.N.Y. 1:11-cv-9610-AT-JCF, doc. 117-1 ¶ 7 (the stipulation “contains all the terms

and conditions agreed upon by the parties”). The district court also properly directed Walker to

raise any challenge to the release’s validity before the court that approved the settlement agreement

and explicitly retained jurisdiction over its enforcement. See In re Am. Exp. Fin. Advisors Sec.

Litig., 672 F.3d 113, 134 (2d Cir. 2011) (when a federal court retains jurisdiction over a settlement

agreement, “the proper forum for litigating a breach is that same federal court”) (citing Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)).

       Walker also argues that the district court erred in declining to grant his motion for default

judgment and declining to hold an evidentiary hearing on his motion to vacate the release. We

review a district court’s rulings on these issues for abuse of discretion. See Covino v. Vt. Dep’t

of Corrs., 933 F.2d 128, 130 (2d Cir. 1991) (motion for default judgment); Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 103 (2d Cir. 2013) (evidentiary

hearing). “A district court has abused its discretion if it based its ruling on an erroneous view of

the law or on a clearly erroneous assessment of the evidence, or rendered a decision that cannot be

located within the range of permissible decisions.” Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008)

(internal quotation marks, citations, and alterations omitted).

       The district court did not abuse its discretion in declining to enter a default judgment

against the defendants or hold an evidentiary hearing.        The defendants did not, as Walker

maintains, “totally ignore pleading[s]” during the 18 months between the filing of the complaint

and the defendants’ motion for an order to show cause. Instead, the defendants refrained from

filing an answer in accordance with the district court’s instructions pending Walker’s filing an

amended complaint. And Walker has not explained how an evidentiary hearing would have


                                                  4
addressed the issue that was before the court when it declined to entertain Walker’s motion to

vacate the release, that is whether the settlement court had retained jurisdiction over the release’s

enforcement.

       We have considered all of Walker’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the order of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 5